\OOO\!O\'~'\~|\L).)!\)'~

r\>!\)l\)l\)l\)r\)l\>»\.»~>~»~>~»\.~'v~»\.`>`.~
quwl\»~<>~\o@o\l©\kn~kwm~@

 

Case 2:13-cv-01507-.JLR Document 1-4 Fi!ed 10/12/18 Page 2 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

In Re the Ex Parte Application of FAIRLIGHT

ART VENTURES LLP, for an Order to Take NO. C\°o:»- \S<Z>"\ A\.R.

Discovery Pursuant to 28 U.S.C. § 1782.
» EBRQPQSEB] ORDER GRANTING

PETITIONER’S APPLICATION FOR

DISCOVERY PURSUANT TO 28 U.S.C. §

1782

 

An Application having been made by Fairlight Art Ventures LLP (“Petitioner”) to take
discovery pursuant to 28 U.S.C. § 1782 from Richard C. Hedreen for potential use in a civil action
commenced by Sctheby’s United Kingdom against three defendants, including Petitioner, in the
High Court of Justice, Business and Property Courts of England and Wales, Queen’s Bench
Division, Connnercial Court (the “Application”j; and

This Court having read the Application, the Declaration cf James Atton executed on
October 12, 2018, the Declaration of Stephen P. VanDerhoef executed on October 12, 2018
(“VanDerhoef Declaration”) and exhibits thereto, and the proposed subpoenas duces tecum and ad
testificandum and it appearing to the Court that this Application meets the requirements of 28
U.S.C. § 1782 and the factors identified by the United States Suprerne Court in Intel Corp. v.
Advanced Micro Devices, Inc., 542 U.S. 241, 249 (2004); it is hereby:

Ordered, that the Application is in a11 respects granted; and it is further

PROPOSED ORDER GRANT]NG PETITION TO TAKE CA\RNCP\OSS & HEMPELMANN’ P-S-

ATTORNEYS AT LAW
DISCOVERY PURSUANT TO 28 U.S.C. SECTION 524 gecond Avenuel me 500
1782 - 1 seame,washingcon 98104-2323

office 206 587 0700 tax 206 587 2308
{03626302.1)0€)<;1 }

 

 

 

O\'~J\~l\b~.)l\)

\]

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2118-cv-01507-JLR Document 1-4 Fiied 10/12/18 n Page 3 ot 3

Ordered, that Petitioner is authorized, pursuant to 28 U.S.C. § 1782 to seek discovery from
Richard C. Hedreen pursuant to the Federal Rules of Civil Procedure by issuing and serving the
subpoenas duces tecum and acl testificandum in substantially the form annexed to the Application
as Exhibit D; and it is further

Ordered, that Richard C. Hedreen is directed to produce documents as set forth in the
subpoenas Within 15 days of the date of service of the subpoena duces tecum upon him, and to
appear for the taking of his deposition testimony Within 22 days of the date of service of the
subpoena ad testificandum upon him, unless otherwise agreed by Mr. Hedreen and Petitioner; and
it is further

Ordered, that if Richard C. Hedreen Wishes to object to this Order or to the subpoenas
issued hereunder or any parts thereof, an appropriate motion to quash or vacate this Order shall be
served on Petitioner’s attorneys Within E\?:e days promptly after service of the subpoena on Richard

C. Hedreen.

lt
DATED this%o day er october, 2018.

t QAYM

United States District Judge

PROPOSED ORDER GRANT]NG PETITION TO TAKE CA'RNCROSS 3‘ HEMPELMANN- P~S-

ATTORN EYS AT LAW
DIsCovERY PURSUANT To 23 U.s.C. sEcTIoN 1782 - 2 524 gecond AM me 500

_Seattle, Washington 98 | 04-2323

once 206 587 0700 tax 206 587 2308
{03626302.Docx;1 }

 

 

 

